         Case 1:20-cv-05849-AT-KNF Document 28 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JESSORE MANAGEMENT SA,                                         :

                                   Plaintiff,                 :

                          -against-                           :         ORDER

BRIT SYNDICATE 2987 A/K/A BRIT UW                             :    20-CV-5849 (AT) (KNF)
LIMITED; LLOYD’S SYNDICATE 2007
A/K/A AXIS CORPORATE CAPITAL UK                               :
II LIMITED; LLOYD’S SYNDICATE 1945
A/K/A SIRIUS INTERNATIONAL SYNDICATE                          :
1945 AT LLOYD’S; LLOYD’ SYNDICATE 4141
A/K/A HCC SYNDICATE 4141 AT LLOYD’S;                          :
LLOYD’S SYNDICATE 2001 A/K/A MS AMLIN
CORPORATE MEMBER LIMITED and ALL                              :
LLOYD’S UNDERWRITERS AS PER LINESLIP
B0901LH1722304000,                                            :

                                    Defendants.                :
---------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        The plaintiff filed an amended complaint on August 27, 2020. Docket Entry No. 14. The

defendants, represented by Hill Rivkins LLP, answered. Docket Entry No. 19. By a letter dated

March 2, 2021, the plaintiff requested “a pre-motion conference to compel defendants, Brit

Syndicate 2987 and the other four named Lloyd’s underwriting syndicates (“Defendants”), to

produce documents and information pursuant to Plaintiff’s discovery requests.” Docket Entry

No. 26. The plaintiff asserts that the defendants “have failed to comply with requests to meet

and confer concerning its objections to Plaintiff’s First-Requests for Document Production; and

have also ignored repeated requests for responses to interrogatories, preventing and delaying the

scheduling of key fact witnesses.”




                                                        1
         Case 1:20-cv-05849-AT-KNF Document 28 Filed 03/16/21 Page 2 of 2




         On or before March 19, 2021, the defendants shall file their response, no longer than four

pages, to the plaintiff’s March 2, 2021 letter. The parties must comply with the Court’s

Individual Rules of Practice in connection with any general pretrial matters before the Court.

Failure to comply timely with this order may result in imposition of sanctions, including the

harshest sanctions.

Dated:    New York, New York                         SO ORDERED:
          March 15, 2021




                                                 2
